Title: To George Washington from Captain Charles Craig, 19 November 1777
From: Craig, Charles
To: Washington, George

 

sir
Frankfort [Pa.] 19th Novr 1777

I reciv’d various Accounts yesterday respecting The enemys Measures for makeing an Attackt on Red Bank In my last Letter to your Excellency I mentioned the enemys intending to march by Willmington, haveing reciv’d that information from the City, But I think it very improbble, That Cornwallace is March’d with a party of Troops is a Certainty, Said to be two Thousand Grannadiers and Light Infantry But where he intends Crossing I am not able to Learn—The Enemy ware Last Night Alarmed, and Drew in their Piquets, Nothing New has Transpired since my Last—In that sketch of the enemys lines I sent yesterday—is mentioned a Compy from each Regts being Draughfted, Those men ware Draughfted before the reduction of Fort Mifflin. I have the Honour to be with profound Respect Yr Excellencys Obt Servt

C. Craig

